Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Justice Terry concurred.
Cases in insolvency under the Insolvent Debtor’s Act of 1852, are special cases within the meaning of the Constitution, and the jurisdiction of which the Legislature has the right to dispose of and vest in any of the Courts of this State of original civil jurisdiction.
In the exercise of a legitimate power, the Legislature has given jurisdiction in these cases to both the District and County Courts, and these Courts hold it concurrently. There is no reason therefore for the refusal of the County Judge to proceed upon the petition of the apellant, and the mandamus must he made peremptory. So ordered.